           Case 2:19-cv-01400-TLN-CKD Document 1 Filed 07/23/19 Page 1 of 18


1    JOHN L BURRIS, ESQ., SBN 69888
     BENJAMIN NISENBAUM, Esq., SBN 222173
2
     LAW OFFICES OF JOHN L. BURRIS
3    Airport Corporate Center
     7677 Oakport Street, Suite 1120
4    Oakland, California 94621
     Telephone: (510) 839-5200
5
     Facsimile: (510) 839-3882
6    John.Burris@johnburrislaw.com
     bnisenbaum@gmail.com
7
     Attorneys for Plaintiffs
8

9                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   YOLANDA FORD, individually, and as a             Case No.:
12   successor-in-interest to Decedent BRANDON
     SMITH; B.S., individually and as a successor-
13   in-interest to Decedent BRANDON SMITH, by        COMPLAINT FOR DAMAGES
     and through her Guardian ad Litem Keyanna        (42 U.S.C. §1983 and pendent tort claims)
14   Washington; B.S.J., individually and as a
15   successor-in-interest to Decedent BRANDON        JURY TRIAL DEMANDED
     SMITH, by and through his Guardian ad Litem
16   Keyanna Washington; and I.S., individually and
     as a successor-in-interest to Decedent
17   BRANDON SMITH, by and through his
18   Guardian ad Litem Keyanna Washington,

19                  Plaintiffs,

20          v.
21
     CITY OF SACRAMENTO, a municipal
22   corporation; COUNTY of SACRAMENTO, a
     municipal corporation; ANGELLE GARNER,
23   individually; FNU MOSBY, individually;
     MARCUS FRANK, individually; ELIZABETH
24
     ARMANDEREZ individually; and DOES 1-100
25
                    Defendants.
26

27   ///
28
            Case 2:19-cv-01400-TLN-CKD Document 1 Filed 07/23/19 Page 2 of 18


1                                                     INTRODUCTION
2
             1.      These claims arise out of the wrongful death of BRANDON SMITH. On June 6,
3
     2018, Defendants negligently and with deliberate indifference, failed to provide Mr. Smith with
4
     timely medical attention, despite the obvious signs that he was in physical distress and his
5

6    multiple pleas for help.

7            2.      This civil rights and wrongful death action seeks compensatory and punitive
8
     damages from Defendants for violating various rights under the United States Constitution and
9
     California state law in connection with the death of the Decedent, BRANDON SMITH.
10
                                             JURISDICTION AND VENUE
11

12           3.      This action arises under Title 42 of the United States Code, § 1983 and 12132.

13   Title 28 of the United States Code, §§ 1331 and 1343 confers jurisdiction upon this Court. The
14
     unlawful acts and practices alleged herein occurred in the City and County of Sacramento,
15
     California, which is within the judicial district of this Court.
16
             4.      The Supplemental Jurisdiction of this court is invoked pursuant to 28 U.S.C. §
17

18   1367 over the State law claims which are so related to federal claims in the action that they form

19   part of the same case or controversy under Article III of the Constitution of the United States of
20
     America.
21
             5.      Venue is proper in this Court under 28 U.S.C. § 1391(b) because Defendants are
22
     believed to reside in this district and all incidents, events, and occurrences giving rise to this
23

24   action occurred in this district.

25                                                       PARTIES
26
             6.      Decedent, BRANDON SMITH, died while under the negligent supervision and
27
     as a result of the deliberate indifference of Defendants City of Sacramento, County of
28
           Case 2:19-cv-01400-TLN-CKD Document 1 Filed 07/23/19 Page 3 of 18


1    Sacramento, and the State of California employees. Decedent had three children at the time of
2
     his death. This action seeks to recover damages for the violation of rights personal to Decedent.
3
     This action is maintained on behalf of Decedent, and by his successors in interest, his mother
4
     YOLANDA FORD, his biological, minor children B.S., B.S.J., and I.S. represented by and
5

6    through KEYANNA WASHINGTON as Guardian Ad Litem. Said plaintiffs are persons with

7    standing to bring the action pursuant to California Code of Civil Procedure Sections 377.30 and
8
     377.60 and California Probate Code Section 6402.
9
            7.      Plaintiff YOLANDA FORD, is now and at all times mentioned herein a United
10
     States Citizen. Plaintiff is the mother of and successor-in-interest to Decedent BRANDON
11

12   SMITH.

13          8.      Minor Plaintiff B.S. is the daughter of Decedent BRANDON SMITH and is being
14
     represented in this action by her Guardian Ad Litem, KEYANNA WASHINGTON.
15
            9.      Minor B.S.J. is the son of Decedent BRANDON SMITH and is being represented
16
     in this action by his Guardian Ad Litem, KEYANNA WASHINGTON.
17

18          10.     Minor I.S. is the son of Decedent BRANDON SMITH and is being represented in

19   this action by his Guardian Ad Litem, KEYANNA WASHINGTON.
20
            11.     Defendant CITY OF SACRAMENTO (Hereinafter “CITY”), is an incorporated
21
     public entity duly authorized and existing as such in and under the laws of the State of
22
     California; and at all times herein mentioned, Defendant CITY has possessed the power and
23

24   authority to adopt policies and prescribe rules, regulations and practices affecting the operation

25   of the Sacramento Police Department and its tactics, methods, practices, customs and usage. At
26
     all relevant times, Defendant City was the employer of Marcus Frank and DOES 1-50,
27
     individually and as agents of the Defendant City.
28
           Case 2:19-cv-01400-TLN-CKD Document 1 Filed 07/23/19 Page 4 of 18


1           12.     Defendant COUNTY OF SACRAMENTO (Hereinafter “COUNTY”), is an
2
     incorporated public entity duly authorized and existing as such in and under the laws of the State
3
     of California; and at all times herein mentioned, Defendant COUNTY has possessed the power
4
     and authority to adopt policies and prescribe rules, regulations and practices affecting the
5

6    operations of individuals employed as their agents. At all relevant times, Defendant County was

7    the employer of ELIZABETH ARMANDEREZ and DOES 51-100.
8
            13.     Defendant ANGELLE GARNER (Hereinafter “Defendant Garner”), is and was at
9
     all times mentioned herein employed as a parole agent for the State of California. She is being
10
     sued individually and in her official capacity as a parole agent for the State of California.
11

12          14.     Defendant PA MOSBY (Hereinafter “Defendant Mosby”), is and was at all times

13   mentioned herein employed as a parole agent for the State of California. He is being sued
14
     individually and in his official capacity as a parole agent for the State of California.
15
            15.     Defendant MARCUS FRANK (Hereinafter “Defendant Frank”), is and was at all
16
     times mentioned herein employed as an officer for Defendant CITY OF SACRAMENTO. He is
17

18   being sued in both his individual and official capacities.

19          16.     Defendant ELIZABETH ARMANDEREZ (Hereinafter “Defendant
20
     Armanderez”), is and was at all times mentioned herein employed as a counselor for the
21
     Sacramento Department of Behavioral Health.
22
            17.     Plaintiffs are ignorant of the true names and capacities of those Defendants named
23

24   herein as DOES 1 through 25, inclusive. Plaintiffs will amend this Complaint to allege said

25   Defendants true names and capacities when that information becomes known to Plaintiffs.
26
     Plaintiffs are informed and believe, and thereon allege that DOES 1 through 25, inclusive, are
27
     legally responsible and liable for the incident, injuries, and damages hereinafter set forth, and
28
           Case 2:19-cv-01400-TLN-CKD Document 1 Filed 07/23/19 Page 5 of 18


1    that each of said Defendants proximately caused the injuries and damages by reason of negligent,
2
     careless, deliberately indifferent, intentional, or willful misconduct, including the negligent,
3
     careless, deliberately indifferent, intentional, willful misconduct in creating and otherwise
4
     causing the incidents, conditions, and circumstances hereinafter set forth, or by reason of direct
5

6    or imputed negligence or vicarious fault or breach of duty arising out of the matters herein

7    alleged. Plaintiffs will seek to amend this Complaint to set forth said true names and identities of
8
     DOES 1 through 25, inclusive, when they have been ascertained.
9
            18.      Plaintiffs are ignorant of the true names and capacities of Defendants DOES 26
10
     through 50, inclusive, and therefore sues these defendants by such fictitious names. Plaintiffs are
11

12   informed and believe and thereon allege that each Defendants so named was employed by

13   Defendant City at the time of the conduct alleged herein. Plaintiffs allege that each of
14
     Defendants DOES 26 through 50 were responsible for the training, supervision and/or conduct of
15
     the police officers and/or agents involved in the conduct alleged herein. Plaintiffs allege that
16
     each of Defendants DOES 26 through 50 was also responsible for and caused the acts and
17

18   injuries alleged herein. Plaintiffs will amend this Complaint to state the names and capacities of

19   DOES 26 through 50, inclusive, when they have been ascertained.
20
            19.     Plaintiffs are ignorant of the true names and capacities of those Defendants named
21
     herein as DOES 51 through 75, inclusive. Plaintiff will amend this Complaint to allege said
22
     Defendants true names and capacities when that information becomes known to Plaintiffs.
23

24   Plaintiffs are informed and believe, and thereon allege that DOES 51 through 75, inclusive, are

25   legally responsible and liable for the incident, injuries, and damages hereinafter set forth, and
26
     that each of said Defendants proximately caused the injuries and damages by reason of negligent,
27
     careless, deliberately indifferent, intentional, or willful misconduct, including the negligent,
28
           Case 2:19-cv-01400-TLN-CKD Document 1 Filed 07/23/19 Page 6 of 18


1    careless, deliberately indifferent, intentional, willful misconduct in creating and otherwise
2
     causing the incidents, conditions, and circumstances hereinafter set forth, or by reason of direct
3
     or imputed negligence or vicarious fault or breach of duty arising out of the matters herein
4
     alleged. Plaintiffs will seek to amend this Complaint to set forth said true names and identities of
5

6    DOES 51 through 75, inclusive, when they have been ascertained.

7           20.     Plaintiffs are ignorant of the true names and capacities of those Defendants named
8
     herein as DOES 76 through 100, inclusive. Plaintiffs will amend this Complaint to allege said
9
     Defendants true names and capacities when that information becomes known to Plaintiffs.
10
     Plaintiffs are informed and believe, and thereon allege that DOES 76 through 100, inclusive, are
11

12   legally responsible and liable for the incident, injuries, and damages hereinafter set forth, and

13   that each of said Defendants proximately caused the injuries and damages by reason of negligent,
14
     careless, deliberately indifferent, intentional, or willful misconduct, including the negligent,
15
     careless, deliberately indifferent, intentional, willful misconduct in creating and otherwise
16
     causing the incidents, conditions, and circumstances hereinafter set forth, or by reason of direct
17

18   or imputed negligence or vicarious fault or breach of duty arising out of the matters herein

19   alleged. Plaintiffs will seek to amend this Complaint to set forth said true names and identities of
20
     DOES 76 through 100, inclusive, when they have been ascertained.
21
                                           GENERAL ALLEGATIONS
22
            21.     On June 6, 2018 at approximately 10:47 a.m., Plaintiff, YOLANDA FORD
23

24   contacted her son, Decedent BRANDON SMITH’s parole office requesting assistance for Mr.

25   Smith’s recent drug relapse. Ms. Ford was instructed by Defendant Parole agent ANGELLE
26
     GARNER to bring Mr. Smith to the Sacramento North parole office. While there, Mr. Smith
27

28
           Case 2:19-cv-01400-TLN-CKD Document 1 Filed 07/23/19 Page 7 of 18


1    signed a voluntary statement of admission, disclosing that he used heroin and methamphetamine
2
     the previous day, June 5, 2018.
3
               22.   At around 1:15 p.m., Defendants Angelle Gardner and PA Mosby transported Mr.
4
     Smith via a caged truck to the Volunteers of America (VOA) Comprehensive Alcohol Treatment
5

6    Center.

7              23.   During transport, the agents noticed that Mr. Smith was jittery and anxious; a sign
8
     that he was under the influence of drugs. VOA’s policy prevents them from admitting
9
     individuals under the influence of methamphetamine or heroin. Consequently, law enforcement
10
     agents were called to assist with transporting Mr. Smith to the Sacramento Main Jail for further
11

12   evaluation. When Defendant MARCUS FRANK arrived at VOA, Mr. Smith had rolled out of

13   his chair and was lying on the floor. He initially told Defendants Garner, Mosby and Frank “I’m
14
     good”, however his condition quickly deteriorated.
15
               24.   Mr. Smith began grunting, stating that he “felt weird.” As the defendants lifted
16
     him off of the ground and escorted him out of the building, Mr. Smith exclaimed “I feel like I’m
17

18   having a heart attack!” Mr. Smith was placed in the back of the police vehicle, where he was

19   unable to sit upright due to his handcuffs. Mr. Smith continued to communicate his distress by
20
     grunting and kicking his legs.
21
               25.   Defendant’s FRANK and ELIZABETH ARMANDEREZ transported Mr. Smith
22
     to the Sacramento Main Jail. During transit, Defendant Armanderez asked Defendant Frank
23

24   several times if Mr. Smith was okay because he was no longer kicking. Defendant Armanderez

25   told Defendant Frank that Mr. Smith expressed that “he did too much” earlier. Defendant
26
     Armanderez warned “You don’t want him seizing or having a heart attack in the back of the
27
     wagon. Defendant Frank stated that Mr. Smith looked fine and just appeared to be laying down.
28
           Case 2:19-cv-01400-TLN-CKD Document 1 Filed 07/23/19 Page 8 of 18


1           26.     Upon arrival at the Sacramento Main Jail, Defendant Frank opened the backdoor
2
     of the police vehicle and found Mr. Smith face down and unresponsive. Defendant Frank called
3
     for EMS and began to administer CPR along with PAI Garner until EMS arrived. Mr. Smith was
4
     transported to Sutter Medical Center Sacramento where he was pronounced dead.
5

6           27.     Plaintiff alleges on information that Defendants ignored Decedent’s obvious

7    medical need. Defendants were on notice that Decedent was in the midst of a life-threatening
8
     medical emergency, likely a drug overdose, that could kill him, but did nothing to expedite
9
     medical care. Instead, they deliberately delayed medical treatment by driving around with him in
10
     the back of the wagon, not even taking him to a hospital when anyone would have known that he
11

12   needed to receive immediate medical treatment to save his life.

13          28.     The actions and omissions of Defendants FRANK and/or DOES 1-25 were
14
     objectively unreasonable under the circumstances, without legal justification or other legal right,
15
     done under color of law, within the course and scope of their employment as law enforcement
16
     officers and/or public officials, and pursuant to unconstitutional customs, policies and procedures
17

18   of City and/or other jurisdictions.

19          29.     Plaintiffs are informed and believe and thereon allege that CITY and one or more
20
     DOES 26-50, inclusive, breached their duty of care to the public in that they have failed to
21
     discipline FRANK and/or DOES 1-25. Their failure to discipline FRANK and/or DOES 1-25
22
     inclusive, demonstrates the existence of an entrenched culture, policy or practice of promoting,
23

24   tolerating and/or ratifying with deliberate indifference timely providing urgent medical care, the

25   making of improper detentions and arrests, the use of excessive and/or deadly force and the
26
     fabrication of official reports to cover up FRANK and/or DOES 1-25’s inclusive, misconduct.
27

28
            Case 2:19-cv-01400-TLN-CKD Document 1 Filed 07/23/19 Page 9 of 18


1            30.      The actions and omissions of Defendants ARMANDEREZ and/or DOES 51-75
2
     were objectively unreasonable under the circumstances, without legal justification or other legal
3
     right, done under color of law, within the course and scope of their employment as agents and
4
     pursuant to unconstitutional customs, policies and procedures of County and/or other
5

6    jurisdictions.

7            31.      Plaintiffs are informed and believe and thereon allege that COUNTY and one or
8
     more DOES 76-100, inclusive, breached their duty of care to the public in that they have failed
9
     to discipline ARMANDEREZ and/or DOES 51-75. Their failure to discipline ARMANDEREZ
10
     and/or DOES 51-75 inclusive, demonstrates the existence of an entrenched culture, policy or
11

12   practice of promoting, tolerating and/or ratifying with deliberate indifference the denial of

13   medical care by County agents and the fabrication of official reports to cover up
14
     ARMANDEREZ and/or DOES 51-75’s inclusive, misconduct.
15
             32.      At all material times, and alternatively, the actions and omissions of each
16
     Defendant were conscience-shocking, reckless, deliberately indifferent to Decedent’s and
17

18   Plaintiffs’ rights, negligent, and objectively unreasonable.

19                                                   DAMAGES
20
             33.      As a consequence of Defendants’ violation of Plaintiffs’ federal civil rights under
21
     42 U.S.C. § 1983, the Fourth and Fourteenth Amendments, Plaintiffs were mentally, and
22
     emotionally injured and damaged as a proximate result of Decedent’s wrongful death, including
23

24   but not limited to: Plaintiffs’ loss of familial relations, Decedent’s society, comfort, protection,

25   companionship, love, affection, solace, and moral support and financial support.
26
             34.      Plaintiffs seek both survival and wrongful death damages, pursuant to C.C.P.
27
     Sections 377.60 and 377.61 and Probate Code Section 6402(b), for the violation of both
28
           Case 2:19-cv-01400-TLN-CKD Document 1 Filed 07/23/19 Page 10 of 18


1    Decedent’s and their rights. Additionally, Plaintiffs are entitled to the reasonable value of
2
     funeral and burial expenses pursuant to C.C.P. §§ 377.60 and 377.61 and loss of financial
3
     support.
4
             35.     Plaintiffs are further entitled to recover damages incurred by Decedent before he
5

6    died as a result of being deprived without due process of his right to life, and to any penalties or

7    punitive damages to which Decedent would have been entitled to recover had he lived, including
8
     damages incurred by Decedent consisting of pain and suffering he endured as a result of the
9
     violation of his civil rights.
10
             36.     Plaintiffs found it necessary to engage the services of private counsel to vindicate
11

12   the rights of Decedent and Plaintiffs’ rights under the law. Plaintiffs are therefore entitled to an

13   award of attorneys’ fees and/or costs pursuant to statute(s) in the event that they are the
14
     prevailing party in this action under 42 U.S.C. § 1983, and 1988.
15
                                           FIRST CAUSE OF ACTION
16                                                (42 U.S.C. §1983)
                             (Violation of Plaintiffs’ Right to a Familial Relationship)
17
                (Plaintiffs YOLANDA FORD, B.S., B.S.J., and I.S., against Defendants FRANK,
18                          ARMANDEREZ, GARDNER, MOSBY, and DOES 1- 100)

19           37.     Plaintiffs hereby re-allege and incorporate by reference herein paragraphs 1
20
     through 36 of this Complaint.
21
             38.     As a legal cause of Defendants FRANK, ARMANDEREZ, and DOES 1 – 100
22
     acting under color of law, acts and/or inactions, Plaintiffs were deprived of their constitutional
23

24   rights to familial relationship, and whose deliberate indifference caused injuries which resulted

25   in Decedent’s death, all in violation of rights, privileges, and immunities secured by the Fourth
26
     and Fourteenth Amendments to the United States Constitution.
27

28
           Case 2:19-cv-01400-TLN-CKD Document 1 Filed 07/23/19 Page 11 of 18


1           39.     Defendants FRANK, ARMANDEREZ, and DOES 1 – 100 conduct deprived
2
     Plaintiffs of their right to a familial relationship with Decedent. Defendants’ failure to provide
3
     emergency medical care caused his injuries, which resulted in Decedent’s death.
4
            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
5

6                                   SECOND CAUSE OF ACTION
                                          (42 U.S.C. §1983)
7                                     (Denial of Medical Care)
               (Plaintiffs YOLANDA FORD, B.S., B.S.J., and I.S., against Defendants FRANK,
8
                           ARMANDEREZ, GARDNER, MOSBY, and DOES 1- 100)
9
            40.     Plaintiffs hereby re-allege and incorporate by reference herein paragraphs 1
10
     through 39 of this Complaint.
11

12          41.     The foregoing claim for relief arose in Decedent’s favor and Decedent would

13   have been the Plaintiff with respect to this claim if he had lived.
14
            42.     Defendants unreasonable seized Decedent by denying him medical care under the
15
     Fourth Amendment, and were deliberately indifferent to his known serious medical needs under
16
     the Fourteenth Amendment.
17

18          43.     As a result, Decedent suffered extreme pain and suffering and eventually suffered

19   a loss of life and earning capacity. Plaintiff has also been deprived of the life-long love,
20
     companionship, comfort, support, society, care, and sustenance of Decedent, and will continue to
21
     be so deprived for the remainder of her natural life.
22
            44.     Defendants knew that failure to provide timely medical treatment to Decedent
23

24   could result in further significant injury or the unnecessary and wanton infliction of pain, but

25   disregarded that serious medical need, causing Decedent great bodily harm and death.
26
            45.     The conduct of Defendants was willful, wanton, malicious, and done with
27
     reckless disregard for the rights and safety of Decedent.
28
           Case 2:19-cv-01400-TLN-CKD Document 1 Filed 07/23/19 Page 12 of 18


1           WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
2
                                    THIRD CAUSE OF ACTION
3                                    (Monell – 42 U.S.C. §1983)
              (Plaintiffs YOLANDA FORD, B.S., B.S.J., and I.S., Against Defendants CITY and
4                                           DOES 1- 50)
5
            46.     Plaintiffs hereby re-allege and incorporate by reference herein paragraphs 1
6
     through 45 of this Complaint.
7
            47.     On information and belief Defendants’ FRANK and/or DOES 1-25 conduct,
8

9    individually and as peace officers was ratified by one or more of City’s police department

10   supervisorial officers DOES 26-50.
11
            48.     On information and belief, Defendants were not disciplined for their conduct
12
     related to the death of Decedent.
13
            49.     On and for some time prior to June 6, 2018, (and continuing to the present day)
14

15   one or more of Defendants, individually and as peace officers, deprived Plaintiffs and Decedent

16   of the rights and liberties secured to them by the Fourth and Fourteenth Amendment to the
17
     United States Constitution, in that said defendants and their supervising and managerial
18
     employees, agents, and representatives, acting with gross negligence and with reckless and
19
     deliberate indifference to the rights and liberties of the public in general, and of Plaintiffs and
20

21   Decedent, and of persons in their class, situation and comparable position in particular,

22   knowingly maintained, enforced and applied an official recognized custom, policy, and practice
23
     of:
24

25                  a) Inadequately supervising, training, controlling, CITY police officers to

26
                        provide medical attention to those in their custody who are in need of said

27
                        attention;

28
           Case 2:19-cv-01400-TLN-CKD Document 1 Filed 07/23/19 Page 13 of 18


1
                    b) Of inadequately supervising, training, controlling, assigning, and disciplining
2
                        CITY Police officers, and other personnel, including Defendants in
3
                        responding to individuals who were mentally impaired or disabled;
4
                    c) By maintaining grossly inadequate procedures for reporting, supervising,
5
                        investigating, reviewing, disciplining and controlling the intentional
6
                        misconduct by Defendants who are Police Officers of CITY;
7
                    d) By ratifying the intentional misconduct of Defendants and other officers who
8
                       are Police Officers of CITY; and
9           50.     By reason of the aforementioned policies and practices of Defendants FRANK,
10   and/or DOES 1-25, individually and as peace officers, Decedent was subjected to pain and
11
     suffering and lost his life and earning capacity for which Plaintiffs are entitled to recover
12
     damages.
13

14          51.     Defendants, individually and as peace officers, together with various other

15   officials, whether named or unnamed, had either actual or constructive knowledge of the
16   deficient policies, practices and customs alleged in the paragraphs above. Despite having
17
     knowledge as stated above these defendants condoned, tolerated and through actions and
18
     inactions thereby ratified such policies. Said defendants also acted with deliberate indifference to
19

20   the foreseeable effects and consequences of these policies with respect to the constitutional rights

21   of Decedent, Plaintiffs, and other individuals similarly situated.
22          52.     By perpetrating, sanctioning, tolerating and ratifying the outrageous conduct and
23
     other wrongful acts, Defendants, individually and as peace officers; acted with an intentional,
24
     reckless, and callous disregard for the life of Decedent. Each of their actions were willful,
25

26   wanton, oppressive, malicious, fraudulent, and extremely offensive and unconscionable to any

27   person of normal sensibilities.
28
           Case 2:19-cv-01400-TLN-CKD Document 1 Filed 07/23/19 Page 14 of 18


1           53.     Furthermore, the policies practices, and customs implemented and maintained and
2
     still tolerated by Defendants, individually and as peace officers; were affirmatively linked to and
3
     were significantly influential force behind the injuries of Decedent and Plaintiffs.
4
            54.     By reason of the aforementioned acts and omissions of Defendants, individually
5

6    and as peace officers, Plaintiffs were caused to incur funeral and related burial expenses, loss of

7    gifts and benefits and loss of financial support.
8
            55.     By reason of the aforementioned acts and omissions of Defendants, individually
9
     and as peace officers, Plaintiffs have suffered loss of love, companionship, affection, comfort,
10
     care, society, and future support.
11

12          56.     Accordingly, Defendants, individually and as peace officers, each are liable to

13   Plaintiffs for compensatory damages under 42 U.S.C. § 1983.
14
            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
15
                                           FOURTH CAUSE OF ACTION
16                                            (Monell – 42 U.S.C. §1983)
                     (Plaintiffs YOLANDA FORD, B.S., B.S.J., and I.S., Against Defendants
17
                                             COUNTY and DOES 51-100)
18          57.     Plaintiffs hereby re-allege and incorporate by reference herein paragraphs 1

19   through 56 of this Complaint.
20
            58.     On information and belief Defendants’ ARMANDEREZ and/or DOES 51-75
21
     conduct, individually and as agents of County was ratified by one or more of County’s
22
     supervisorial officers DOES 76-100.
23

24          59.     On information and belief, Defendants were not disciplined for their conduct

25   related to the death of Decedent.
26
            60.     On and for some time prior to June 6, 2018, (and continuing to the present day)
27
     one or more of Defendants, individually and as agents of County, deprived Plaintiffs and
28
           Case 2:19-cv-01400-TLN-CKD Document 1 Filed 07/23/19 Page 15 of 18


1    Decedent of the rights and liberties secured to them by the Fourth and Fourteenth Amendment to
2
     the United States Constitution, in that said defendants and their supervising and managerial
3
     employees, agents, and representatives, acting with gross negligence and with reckless and
4
     deliberate indifference to the rights and liberties of the public in general, and of Plaintiffs and
5

6    Decedent, and of persons in their class, situation and comparable position in particular,

7    knowingly maintained, enforced and applied an official recognized custom, policy, and practice
8
     of:
9

10                  e) Inadequately supervising, training, controlling, COUNTY police officers to

11                      provide medical attention to those in their custody in need of said attention;

12
                    f) By maintaining grossly inadequate procedures for reporting, supervising,

13
                        investigating, reviewing, disciplining and controlling the intentional

14
                        misconduct by persons who are agents of COUNTY;
                    g) By ratifying the intentional misconduct of Defendants and other officers who
15
                       are agents of COUNTY; and
16
            61.     By reason of the aforementioned policies and practices of Defendants
17
     ARMANDEREZ and/or DOES 51-75, individually and as agents of County, Decedent was
18

19   subjected to pain and suffering and lost his life and earning capacity for which Plaintiffs are

20   entitled to recover damages.
21          62.     Defendants, individually and as agents of County, together with various other
22
     officials, whether named or unnamed, had either actual or constructive knowledge of the
23
     deficient policies, practices and customs alleged in the paragraphs above. Despite having
24

25   knowledge as stated above these defendants condoned, tolerated and through actions and

26   inactions thereby ratified such policies. Said defendants also acted with deliberate indifference to
27   the foreseeable effects and consequences of these policies with respect to the constitutional rights
28
     of Decedent, Plaintiffs, and other individuals similarly situated.
           Case 2:19-cv-01400-TLN-CKD Document 1 Filed 07/23/19 Page 16 of 18


1           63.     By perpetrating, sanctioning, tolerating and ratifying the outrageous conduct and
2
     other wrongful acts, Defendants, individually and as agents of County; acted with an intentional,
3
     reckless, and callous disregard for the life of Decedent. Each of their actions were willful,
4
     wanton, oppressive, malicious, fraudulent, and extremely offensive and unconscionable to any
5

6    person of normal sensibilities.

7           64.     Furthermore, the policies practices, and customs implemented and maintained and
8
     still tolerated by Defendants, individually and as agents of County; were affirmatively linked to
9
     and were significantly influential force behind the injuries of Decedent and Plaintiffs.
10
            65.     By reason of the aforementioned acts and omissions of Defendants, individually
11

12   and as agents of County, Plaintiffs were caused to incur funeral and related burial expenses, loss

13   of gifts and benefits and loss of financial support.
14
            66.     By reason of the aforementioned acts and omissions of Defendants, individually
15
     and as agents of County, Plaintiffs have suffered loss of love, companionship, affection, comfort,
16
     care, society, and future support.
17

18          67.     Accordingly, Defendants, individually and as agents of County, each are liable to

19   Plaintiffs for compensatory damages under 42 U.S.C. § 1983.
20
            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
21

22

23

24

25

26
                                               FIFTH CAUSE OF ACTION
27                                            (Wrongful Death – Negligence)
                                                (C.C.P. §377.60 and 377.61)
28
              Case 2:19-cv-01400-TLN-CKD Document 1 Filed 07/23/19 Page 17 of 18


1         (Plaintiffs YOLANDA FORD, B.S., B.S.J., and I.S., Against Defendants FRANK,
                      ARMANDEREZ, GARDNER, MOSBY, and DOES 1- 100)
2

3              68.   Plaintiffs re-allege and incorporate by reference herein paragraphs 1 through 67 of

4    this Complaint, except for any and all allegations of intentional, malicious, extreme, outrageous,
5
     wanton, and oppressive conduct by defendants, and any and all allegations requesting punitive
6
     damages.
7
               69.   Defendants City of Sacramento and County of Sacramento, by and through their
8

9    agents and employees, FRANK, ARMANDEREZ, and DOES 1-100, inclusive, proximately

10   caused the death of decedent BANDON SMITH as a result of their negligent conduct and/or
11
     negligent failure to act as set-forth herein, for example, Defendants were aware that Decedent
12
     had used both heroin and methamphetamine the day before the incident; Defendants were aware
13
     that Decedent “felt weird” and felt like he was “having a heart attack”; Defendants failed to
14

15   provide appropriate immediate medical care for Decedent; Defendants transported Decedent to

16   the Sacramento Main Jail while he was experiencing a medical crisis.
17
               70.   As an actual and proximate result of said Defendants’ negligence, and the death of
18
     Decedent, plaintiffs YOLANDA FORD, and minors B.S., B.S.J., and I.S. have sustained
19
     pecuniary loss resulting from the loss of comfort, society, attention, services, and support of
20

21   their father and son, Decedent, in an amount according to proof at trial.

22             71.   As a further actual and proximate result of said defendants’ negligence, and death
23
     of Decedent Plaintiffs incurred funeral and burial expenses, in an amount according to proof at
24
     trial.
25
               72.   Pursuant to California C.C.P. Sections 337.60 and 377.61, plaintiffs have brought
26

27   this action, and claim damages from said Defendants for the wrongful death of decedent, and

28   the resulting injuries.
          Case 2:19-cv-01400-TLN-CKD Document 1 Filed 07/23/19 Page 18 of 18


1          WHEREFORE, Plaintiffs pray for relief as hereinafter set forth.
2
                                                   JURY DEMAND
3
           73.      Plaintiffs hereby demand a jury trial in this action.
4
                                                         PRAYER
5

6          WHEREFORE, Plaintiffs pray for relief, as follows:

7          1. For general damages in a sum to be determined according ot proof;
8
           2. For special damages, including but not limited to, past, present and/or future wage
9
                 loss, income and support, medical expenses and other special damages in a sum to be
10
                 determined according to proof;
11

12         3. For funeral and burial expenses according to proof;

13         4. For punitive damages and exemplary damages in amounts to be determined according
14
                 to proof as to Defendants FRANK, ARMANDEREZ, and DOES 1 – 100 and/or each
15
                 of them;
16
           5. For reasonable attorney’s fees pursuant to 42 U.S.C. §1988;
17

18         6. For cost of suit herein incurred.

19

20
     Dated: July 23, 2019                                 Law Offices of John L. Burris
21

22                                                         __/s/ John L. Burris__               _
                                                             John L. Burris, Esq.,
23                                                           Attorney for Plaintiffs
24
                                                           __/s/ Benjamin Nisenbaum____________
25                                                           Benjamin Nisenbaum, Esq.,
                                                             Attorney for Plaintiffs
26

27

28
